Citation Nr: 1546714	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-17 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel



INTRODUCTION

The Veteran was a member of the South Carolina Army National Guard with a period of active duty for training (ACDUTRA) from January 1976 to May 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2012 and April 2013 rating decisions of the Columbia, South Carolina Department of Veteran Affairs (VA) Regional Office (RO). 

The issue of increased rating for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's bilateral hearing loss is reasonably shown to have resulted from his period of ACDUTRA.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss that was incurred during his ACDUTRA service.  38 U.S.C.A §§ 101, 1131, 5107 (West 2104); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable action taken herein with regard to the issue of entitlement to service connection for bilateral hearing loss, no further discussion of the VCAA is required.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active peacetime military service.  38 U.S.C.A. § 1131; 38 C.F.R § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21),(24); see also 38 C.F.R. § 3.6.  Diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

In order to prevail on the issue of service connection, there must be evidence of: a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-91 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

On October 1975 National Guard entrance examination, puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

5
LEFT
15
15
15

5

The appellant's STRs are silent for complaints, findings, treatment, or diagnosis relating to hearing loss. 

An undated release from active duty (REFRAD) examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

10
LEFT
10
10
10

10

In June 2010, the Veteran filed a claim of service connection for bilateral hearing loss, tinnitus (ringing in the ears), and other claims.  

On June 2011 VA audiological examination, puretone thresholds were 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
50
55
LEFT	
10
15
20
50
55

Speech audiometry revealed speech recognition ability of 88 percent in the left ear and 92 percent in the right ear.  Based on this examination, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner found that the Veteran's tinnitus is at least as likely as not a symptom of hearing loss.  The examiner opined that the appellant's current hearing loss is less likely than not due to noise exposure in service since his hearing was normal both at enlistment and at separation, with no shifts in hearing.  The examiner also opined that the Veteran's tinnitus is at least as likely as not related to his exposure from intense noise from howitzers while in service because the relationship between exposure to intense noise and tinnitus is well documented in the literature.  

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is warranted.  As indicated above, the Veteran was diagnosed with bilateral hearing loss as defined by 38 C.F.R. 3.385 in the June 2011 VA examination.  A current disability is therefore established.  The Veteran asserts he has bilateral hearing loss as a result of noise exposure during service.  In January 2012, the Veteran was granted service connection for tinnitus as due to in-service acoustic trauma, effective June 2010.  As such, the Board concedes in-service acoustic trauma as service connection has been granted based on such exposure.

As noted above, the June 2011 VA examiner specifically indicated that tinnitus was at least as likely as not a symptom of hearing loss.  The Board observes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-included hearing loss.  Id.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Sec. 7 Ch. 85, Inner Ear.  

Therefore, because the Veteran is service connected for tinnitus resulting from in-service acoustic trauma, the evidence supports a finding that his sensorineural or noise-induced hearing loss is also the result of in-service acoustic trauma.  

In reaching this conclusion, the Board acknowledges that the June 2011 VA examiner also found that the Veteran's hearing loss was less likely than not due to noise exposure in-service as there was no shift in hearing threshold levels at enlistment and separation.  However, in considering the Veteran's acoustic trauma, the June 2011 VA examiner's finding that tinnitus is a symptom of hearing loss and the above-noted provisions from The MERCK Manual, the Board finds that the evidence is at least in equipoise that the Veteran's hearing loss is related to his active military service.  Resolving any doubt in the veteran's favor, therefore service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The Board notes that in his July 2013 notice of disagreement, the Veteran appeared to disagree with the denial for increased rating for his service connected tinnitus made in the April 2013 rating decision, not just the denial of service connection for bilateral hearing loss.  Accordingly, he filed a timely notice of disagreement of the April 2013 denials, and a statement of the case (SOC) addressing this issue does not appear in the record.  The Veteran is, therefore, entitled to an SOC for an initial evaluation in excess of 10 percent for tinnitus.  The current lack of an SOC with respect to this claim is a procedural defect requiring remand.  See 38 U.S.C.A § 7105: 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Please issue an SOC to the Veteran and his representative that addresses the issue of entitlement to an evaluation in excess of 10 percent for tinnitus.  He should be informed that he must file a substantive appeal in order to perfect his appeal of this issue to the Board.  If, and only if, a timely substantive appeal is received, then this matter should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


